DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/2/21.
	Applicant’s amendment to claims 1-3, 7 and 14 is acknowledged.
	Applicant’s addition of new claim 15 is acknowledged.
	Claims 1-15 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. 
Applicant’s submit “Thus Zu does not disclose the feature of amended claim 1 in the context of that claim of "a second wiring layer including a first signal line provided from the first land and a second signal line provided from a second land," and "wherein when viewed from the stacking direction of the first, second, and third wiring layers, the power supply wiring and/or the ground wiring is not disposed in a portion where the first land and the second signal line do not overlap, and the power supply wiring and/or the ground wiring overlap in a portion where the first land and the second signal line overlap each other."  (See Remarks at page 8.)
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, it is unclear if the recited “a second land” is the same or different from “a second land” recited at lines 2-3.
In claim 1, line 17, there is insufficient antecedent basis for “the signal wiring”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 4, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al., US Publication No. 2017/0229407 A1 (of record)

Zu teaches:
1. (See fig. 14 annotated below) A wiring board (“Substrate” in figs. 1 and 14) comprising (See figs. 1, 14, 18-21 and 25): 



    PNG
    media_image1.png
    494
    954
    media_image1.png
    Greyscale


	a first wiring layer (e.g. bottom layer in figs. 1, 14 and 25) including a first land (19) for transmitting a first signal and a second land (e.g. adjacent 19) for transmitting a second signal different from the first signal.
	a second wiring layer (e.g. top layer in figs. 1, 14 and 17) including a first signal line (e.g. first signal line 13 connected to first land 19; SerDes traces are “high speed” at para. [0004], [0014])  provided from the first land and a second signal line (e.g.  second signal line13 connected to second land 19) provided from a second land;
	a third wiring layer (e.g. plurality of layers between top layer and bottom layer in figs. 1 and 14) disposed between the first wiring layer and the second wiring layer and including a power supply wiring and/or a ground wiring (241/246; see 241 in fig. 21b and 246 in fig. 28b), 
	wherein when viewed from the stacking direction of the first, second, and third wiring layers, the power supply wiring and/or the ground wiring (e.g. portion 241 of 241/246) is not disposed in a portion where the first land (19) and the signal wiring (13) do not overlap (e.g. non-overlap shown in figs. 21b because ground plane 241 disposed outside of region 248 )  (Also see fig. 33 and para. [0140] disclosing removing or trimming Vss/Vdd to avoid capacitor coupling.), and 
	the power supply wiring and/or the ground wiring (e.g. portion 246 of 241/246) overlap the signal wiring in a portion where the first land (e.g. first land 19 of fig. 14 is shown in bottom layer 17b) and the second signal line (e.g. second signal line 13 of fig. 14 is shown in top layer fig. 25b) overlap each other (e.g. In fig. 18b, it can be seen the T-shaped ground shielding 246 overlaps first land 19 and second signal line 13.).  See Zu at para. [0001] – [0154], figs. 1-45.

2. The wiring board according to claim 1, wherein the first signal line (13) is configured to be a wiring through which a signal having a frequency of 1 GHz or more is transmitted, para. [0084] - [0085], figs. 8-9.

4. The wiring board according to claim 1, wherein a wiring of the third wiring layer arranged to provide noise shielding between the first wiring layer and the second wiring layer is the ground wiring (e.g. “crosstalk” at para. [0084] – [0085], [0120] and ground shielding 246 and ground plane 241) 


	an insulating layer including an insulating material containing at least one of resin, ceramic, glass, polyimide, silicon oxide, or silicon nitride (e.g. see materials in figs. 3a-3b), and 
	a conductor layer including an alloy containing at least one of copper, aluminum, tungsten, gold, or silver (e.g. see materials in figs. 3a-3b).

Regarding claim 14:
	In fig. 14 and  fig. 17b, Zu shows the first wiring layer (e.g. bottom layer)  has two lands (19, S+ and S-).  However, it would have been obvious to one of ordinary skill in the art to form “the first wiring layer includes a third land for transmitting a third signal” because Zu in figs. 4a-4b teaches it is possible to have more than two lands (e.g. four lands shown as 1+/1- and 2+/2-)
	Zu further teaches in the second wiring layer, the first signal line (13) and the second signal line (13) are arranged in pairs of wirings (e.g. There are two SerDes traces 13 in figs. 25b, para. [0129]).  Thus, Zu teaches the limitation “the first signal line is a pair wiring”.
	It would have been obvious to one of ordinary skill in the art to form “the second wiring layer includes a third signal line provided from the third land; wherein the third signal line are [is a] pair wiring” because (i) Zu in figs. 4a-4b teaches it is possible to have more than two lands (e.g. four lands shown as 1+/1- and 2+/2-); (ii) each of the four lands having a corresponding signal line on the top layer would form four SerDes traces 13 and thus, a third signal line is provided from the third land and the third signal line is a pair wiring.
	Furthermore, one of ordinary skill in the art can arrive at the limitation “the first wiring layer includes a third land for transmitting a third signal; the second wiring layer includes a third signal line provided from the third land; wherein the first signal line and the third signal line are pair wirings” by merely duplicating the lands (19) and signal wirings (19) shown in fig. 14 to from an additional third land and third signal line.  MPEP 2144.04, Legal Precedent as Source of . 
	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu, as applied to claim 1 above, and further in view of Yee et al., US Patent No. 6,510,545 (of record).

Regarding claim 3:
Zu teaches all the limitations of claim 1 above, and further teaches dimension of the ground wiring (246) in fig. 18b at para. [0122].
	Zu is silent “wherein a line width of the power supply wiring and/or the ground wiring is 5 to 15 units when a line width of the second signal line is 10 units, in the portion where the first land and the second signal line overlap”.	
	Furthermore, in an analogous art, Yee teaches:
	“Several methods are available for reducing charge loss due to capacitive coupling. These include…adding VDD and VSS shields between wires, as shown in FIG. 4...”  See Yee at col 2, ln 5–10. 
	“For submicron technologies, VDD and VSS shield wires should be sufficient to reduce noise well below 10% of VDD. In cases where minimum width and spacing rules used for shields are not sufficient to reduce noise below the noise margin of receivers, increasing shield wire width and/or spacing between wires and shields may be necessary.”  See Yee at col 3, ln 27–33.  
	“Shielded wires scale with the length so that longer wires automatically have more capacitance to VSS and VDD.”  See Yee at col 4, ln 13–25.  
col 4, ln 59–67. 
	It would have been obvious to one of ordinary skill in the art to form “a line width of the power supply wiring and/or the ground wiring is 5 to 15 units when a line width of the second signal line is 10 units, in the portion where the first land and the second signal line overlap” because Yee teaches the dimensions of the ground wire and second signal wire are result effective variables to address noise and capacitance/capacitive coupling. 
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zu with the teachings of Yee because the dimensions of the ground wire and signal wire are adjusted to address noise and capacitance/capacitive coupling.



Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu, as applied to claim 1 above, and further in view of Allen et al., US Publication No. 2015/0011023 A1 (of record).

Regarding claim 5:
Zu teaches all the limitation 1 above and further teaches the third wiring layer is a round wiring as applied to claim 4 above.

In an analogous art, Allen teaches a ground wiring and power wirings can be considered equivalent structures known in the art to provide shielding.  See Allen at para. [0017].  Therefore, because ground wiring and power wirings were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Zu’s ground wiring for powering wiring.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zu with the teachings of Allen  because (i) “Including shield wires on semiconductor devices such as high-speed buses is a design technique to limit coupling…Using supply voltage (e.g., Vdd, Gnd) as shielding on certain wires may limit or deter coupling, including for closely spaced wires.” (e.g. Allen at para. [0017]);  and (ii) providing more than one type of shielding wire enables greater flexibility in semiconductor manufacturing.

Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu, as applied to claim 1 above, in view of Tao et al., US Publication No. 2018/0026019 A1 (of record).

	Regarding claim 7:
	Zu teaches all the limitation 1 above and further teaches:
7. A semiconductor device comprising (see figs. 1 and 14): 
	a first semiconductor chip (“Chip”(Die)) provided on the wiring board (“Substrate”) according to claim 1; 
	wherein the first signal line (13) is connected to the first semiconductor chip.

	Zu does not expressly teach:
	a first resin layer provided on the first semiconductor chip; and 
	a second semiconductor chip provided on the first resin layer,

	In an analogous art, Tao teaches (see figs. 10-14, also see figs. 28- 32):
	a first resin layer (211) provided on the first semiconductor chip (201); and 
	a second semiconductor chip (100-1, 100-2 in figs. 10-12; and 10, 100 in figs. 28-32) provided on the first resin layer.  See Tao at para. [0205] – [0211], para. [0242] – [0254]. 

	Tao further teaches:
9. The semiconductor device according to claim 7, wherein the second semiconductor chip includes a spacer substrate (e.g. In fig. 32, if the second semiconductor chip is interpreted as 10 then the spacer substrate is interpreted as intermediate 100.)

10. The semiconductor device according to claim 7, further comprising at least one third semiconductor chip disposed above the first semiconductor chip (e.g. In figs. 10-14 there are three chips 100-1, 100-2; and in figs. 30, 32 there are at least three chips 10, 100.)

11. The semiconductor device according to claim 10, wherein the at least one third semiconductor chip includes a plurality of stacked semiconductor chips (e.g. In fig. 32, if the second semiconductor chip is interpreted as 10, 100 on the left, then the third semiconductor chip is interpreted as the plurality of stacked chips 10, 100 on the right.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zu with the teachings of Tao para. [0002] – [0003].

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu in view of Tao, as applied to claim 1 above, in view of Kim et al., US Publication No. 2012/0163413 A1 (of record).

	Regarding claim 8:
	Zu and Tao teach all the limitations of claims 1 and 7 above, but are silent the first semiconductor chip is a controller chip, and the second semiconductor chip is a semiconductor memory chip.
	In an analogous art, Kim teaches:
8. The semiconductor device according to claim 7, (see figs. 1-3) wherein the first semiconductor chip is a controller chip (LA1 in fig. 3A; also chip 1 in fig. 2), and the second semiconductor chip is a semiconductor memory chip (LA(n-1), LAn in fig. 3A; also chips 2-4 in fig. 2).  See Kim at para. [0045] – [0056].

	Kim further teaches:
12. The semiconductor device according to claim 10, wherein the first semiconductor chip (LA1 in fig. 3A; also chip 1 in fig. 2), is configured to control the at least one third semiconductor chip (LA(n-1), LAn in fig. 3A; also chips 2-4 in fig. 2)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zu with the teachings of Kim because a semiconductor memory device may include a master chip and slave chips, wherein the first semiconductor layer LA1 may be a master chip, and the other semiconductor layers, para. [0054]. 
	
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu in view of Tao, as applied to claim 1 above, in view of Barth et al, US Publication No. 2014/0252632 A1 (of record).

	Regarding claim 8:
	Zu and Tao teach all the limitations of claims 1, 7 and 10 above but do not expressly teach wherein an outer profile of the first semiconductor chip is smaller than that of the at least one third semiconductor chip.
	In an analogous art, Barth teaches:
	(see fig. 1) wherein an outer profile of the first semiconductor chip (101) is smaller than that of the at least one third semiconductor chip (104), para. [0043].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zu with the teachings of Barth because a smaller logic chip at the bottom enables the “…use of a fan-out WLP (eWLB) chip extension with a single-level or multi-level RDL to provide the connection to the larger interface (e.g. memory interface). This approach may be significantly more cost effective (cheaper) than the conventional approach to increase the area of the chip, e.g. increase the silicon area of a highly advanced logic chip.”  See Barth at para. [0043].


	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu, as applied to claim 1 above, in further view of Chang, US Patent No. 7,894,199.

Regarding claim 15:
	Zu teaches all the limitation of claim 1 above, and further teaches the first land for transmitting a first signal and the second land for transmitting a second signal is connected to a ball grid array (BGA, 20) in fig. 14.
	Zu is silent the first signal is faster than the second signal.
	In an analogous art, Chang teaches a first group of BGAs (Group B, 142/143) transmit a low speed signal and a second group of BGAs (Group A, 140) transmit a high speed signal.  See Chang at col 3, ln 59–67, col 4, ln 1–36.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zu with the teachings of Chang to form BGAs (and the corresponding lands that transmit the signal) such that the first signal is faster than the second signal because “It should be appreciated that certain signals may be grouped together in order to provide relief of the solder bump pitch on the lower surface of die…”  See Chang at col 4, ln 1–36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 January 2022